 



Exhibit 10.1
SECOND AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
          This Second Amendment to Second Amended and Restated Credit Agreement
(this “Amendment”), dated as of May 16, 2007, is made by and among INFOUSA INC.,
a Delaware corporation (the “Borrower”), the financial institutions a party
hereto in the capacity of a Lender (as defined in the Credit Agreement defined
below), LASALLE BANK NATIONAL ASSOCIATION and CITIBANK, N.A., formerly known as
CITIBANK, F.S.B., as syndication agents (in such capacity, the “Syndication
Agents”), BANK OF AMERICA, N.A., as documentation agent (in such capacity, the
“Documentation Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as sole lead
arranger, sole book runner and administrative agent (in such capacity, the
“Administrative Agent”).
Recitals
          The Borrower, the Administrative Agent, the Syndication Agents, the
Documentation Agent and certain financial institutions (including those a party
hereto) are parties to that certain Second Amended and Restated Credit Agreement
dated as of February 14, 2006, as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement dated as of March 16, 2007 (as so
amended and together with all further amendments, supplements, modifications and
restatements from time to time thereof the “Credit Agreement”). Capitalized
terms used in these Recitals shall have the meanings given in the Credit
Agreement.
          The Borrower has requested that the Administrative Agent, the
Syndication Agents, the Documentation Agent and the Lenders consent to the 2007
Real Estate Securitization Transaction (defined below).
          The Administrative Agent, the Syndication Agents, the Documentation
Agent and the Lenders are willing to grant the Borrower’s request on the terms
and conditions set forth herein.
          ACCORDINGLY, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:
          1. Definitions. All terms defined in the Credit Agreement that are not
otherwise defined herein shall have the meanings given them in the Credit
Agreement. In addition, Section 1.1 of the Credit Agreement is amended by adding
or by amending and restating, as applicable, the following definitions in their
entirety:
     “2007 Real Estate Securitization Transaction” means the following
transactions collectively:
     (a) the Borrower transferring fee title to the Papillion Real Estate to the
Papillion SPE and fee title to the Ralston Real Estate to the Ralston SPE;

 



--------------------------------------------------------------------------------



 



     (b) the Borrower leasing the Papillion Real Estate from the Papillion SPE
and leasing the Ralston Real Estate from the Ralston SPE;
     (c) the Papillion SPE borrowing approximately $21.5 million in the
aggregate secured by first Liens on the Papillion Real Estate and lease and
paying the proceeds thereof to the Borrower;
     (d) the Ralston SPE borrowing approximately $22 million in the aggregate
secured by first Liens on the Ralston Real Estate and lease and paying the
proceeds thereof to the Borrower;
     (e) the Borrower using such proceeds to retire approximately $12.2 million
of Indebtedness owed to First National Bank of Omaha, to pay related transaction
costs and expenses and to pay Revolving Loans.
     “2007 Real Estate Securitization Documents” means the documents executed
and delivered in connection with 2007 Securitization Transaction, in form and
content approved by the Administrative Agent.
     “Papillion Real Estate” means the improved real property located at 1020
East 1st Street, Papillion, Nebraska.
     “Ralston Real Estate” means the improved real property located at 5711 S.
86th Circle, Ralston, Nebraska and 5805 S. 85th Circle, Ralston, Nebraska.
          2. Consent to the 2007 Real Estate Securitization Transaction; Waiver
of Mandatory Prepayment of Term Loans. The Lenders and the Administrative Agent
hereby consent to the 2007 Real Estate Securitization Transaction. The Lenders
hereby waive any provision of Section 5.4 that would otherwise require proceeds
from the 2007 Real Estate Securitization Transaction be applied to the Term
Loans.
          3. Permitted Liens. Section 10.1(s) of the Credit Agreement is amended
to read as follows:
     (s) Liens on the Papillion Real Estate and the Ralston Real Estate securing
Debt not exceeding $43,500,000.
          4. Purchase or Sale of Assets. Section 10.2 of the Credit Agreement is
amended by deleting the word “and” at the end of Subsection (j), by replacing
the final period at the end of Subsection (k) with “; and”, and by inserting the
following new Subsection (l) thereafter:
     (l) The Borrower may transfer the Papillion Real Estate to the Papillion
SPE and the Ralston Real Estate to the Ralston SPE pursuant to the 2007 Real
Estate Securitization Documents.
infoUSA Second Amendment to Second
Amended and Restated Credit Agreement

- 2 -



--------------------------------------------------------------------------------



 



          5. Indebtedness. Section 10.4 of the Credit Agreement is amended by
deleting the word “and” at the end of Subsection (j), by replacing the final
period at the end of Subsection (k) with “; and”, and by inserting the following
new Subsection (l) thereafter:
     (l) Indebtedness of up to $43,500,000 secured by the Papillion Real Estate
and the Ralston Real Estate.
          6. Investments. Section 10.5 of the Credit Agreement is amended by
deleting the word “and” at the end of Subsection (o), by replacing the final
period at the end of Subsection (p) with “; and”, and by inserting the following
new Subsection (q) thereafter:
     (q) Capital contributions to the Papillion SPE of the Papillion Real Estate
and capital contributions to the Ralston SPE of the Ralston Real Estate pursuant
to the 2007 Real Estate Securitization Documents.
          7. Transactions with Affiliates. Section 10.6 of the Credit Agreement
is amended by deleting the word “and” at the end of Subsection (f), by replacing
the final period at the end of Subsection (g) with “; and”, and by inserting the
following new Subsection (h) thereafter:
          (h) the 2007 Real Estate Securitization Transaction.
          8. Limitation on Certain Restrictions on Subsidiaries. Section 10.11
of the Credit Agreement is amended:
     (a) by adding the phrase “except pursuant to the 2007 Real Estate
Securitization Documents,” at the end of clause (a);
     (b) by inserting the phrase, “except pursuant to the 2007 Real Estate
Securitization Documents,” before the second instance of the word “or” in clause
(b); and
     (c) by replacing “or (g)” at the end of clause (c)(viii) with, “, (g) or
(s)”.
          9. Limitation on Creation of Subsidiaries. Subsection 10.14(b) of the
Credit Agreement is amended by inserting the following sentence at the end
thereof:
This Section 10.14 shall not apply to the Papillion SPE and the Ralston SPE to
the extent compliance with this Section 10.14 is prohibited by or would cause a
default under the 2007 Real Estate Securitization Documents.
          10. Operating Leases. Section 10.15 of the Credit Agreement is amended
by replacing the amount “$12,000,000” with the amount, “$16,000,000”.
infoUSA Second Amendment to Second
Amended and Restated Credit Agreement

- 3 -



--------------------------------------------------------------------------------



 



          11. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment, and to perform this Amendment
and the Credit Agreement as amended hereby. This Amendment has been duly and
validly executed and delivered to the Administrative Agent, the Syndication
Agents, the Documentation Agent and the Lenders by the Borrower, and this
Amendment, and the Credit Agreement as amended hereby, constitute the Borrower’s
legal, valid and binding obligations enforceable in accordance with their terms,
except to the extent that such enforcement may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.
     (b) The execution, delivery and performance by the Borrower of this
Amendment, and the performance of the Credit Agreement as amended hereby, have
been duly authorized by all necessary corporate action and do not and will not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate the Borrower’s articles of incorporation or bylaws or any
provision of any law, rule, regulation or order presently in effect having
applicability to the Borrower, or (iii) result in a breach of or constitute a
default under any indenture or agreement to which the Borrower is a party or by
which the Borrower is bound.
     (c) All of the representations and warranties contained in Article VIII of
the Credit Agreement, as amended hereby, are correct on and as of the date
hereof as though made on and as of such date.
          12. Conditions. This Amendment shall be effective only if the
Administrative Agent has received (or waived the receipt of) each of the
following, in form and substance satisfactory to the Administrative Agent, on or
before the date hereof (or such later date as the Administrative Agent may agree
to in writing):
     (a) This Amendment, duly executed by the Borrower and each of the Lenders
below.
     (b) The Acknowledgment and Agreement of Guarantors attached hereto, duly
executed by the Guarantors.
     (c) A certificate of an officer of the Borrower (i) certifying that the
execution, delivery and performance of this Amendment, and the performance of
the Credit Agreement as amended hereby, have been duly approved by all necessary
action of the board of directors of the Borrower, and attaching true and correct
copies of the applicable resolutions granting such approval, (ii) certifying
that there have been no amendments to or restatements of the articles of
incorporation or bylaws of
infoUSA Second Amendment to Second
Amended and Restated Credit Agreement

- 4 -



--------------------------------------------------------------------------------



 



the Borrower as furnished to the Administrative Agent in connection with the
execution and delivery of the Credit Agreement, other than those that may be
attached to the certificate, and (iii) certifying the names of the officers of
the Borrower that are authorized to sign this Amendment, together with the true
signatures of such officers.
     (d) Payment of all fees agreed to between the Administrative Agent and the
Borrower with respect to this Amendment and reimbursement for all costs and
expenses.
          13. References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.
          14. No Waiver. The execution of this Amendment and any documents
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Credit Agreement or breach, default or event of default under
any Security Document or other document held by the Administrative Agent and the
Lenders, whether or not known to the Administrative Agent and the Lenders and
whether or not existing on the date of this Amendment.
          15. Release. The Borrower and each Guarantor by signing the
Acknowledgment and Agreement of Guarantors set forth below, each hereby
absolutely and unconditionally releases and forever discharges the
Administrative Agent and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower or such Guarantor has
had, now has or has made claim to have against any such person for or by reason
of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.
          16. Miscellaneous. This Amendment and the Acknowledgment and Agreement
of Guarantors may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
Signature pages follow
infoUSA Second Amendment to Second
Amended and Restated Credit Agreement

- 5 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.

              infoUSA INC.   infoUSA INC.
   
5711 South 86th Circle
           
Omaha, Nebraska 68127
           
Attn: Chief Financial Officer
  By:   /s/ Stormy Dean
 
    Telephone No.: (402) 593-4500   Name: Stormy Dean     Telecopier No.:
(402) 331-1505   Title: Chief Financial Officer    

(Signature Page to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



              Wells Fargo Bank, National Association
MAC N9305-051
90 South Sixth Street
Minneapolis, Minnesota 55402
Telecopier: (612) 667-7266
Attention: Joseph Colianni   WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Lender    
 
  By:                           Name: Joseph G. Colianni         Title: Senior
Vice President    

(Signature Page to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  LASALLE BANK NATIONAL         ASSOCIATION, as Co-Syndication
Agent and Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

(Signature Page to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as Co-Syndication Agent and Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

(Signature Page to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Documentation Agent and Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

(Signature Page to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  FIRST BANK    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

(Signature Page to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

(Signature Page to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  FIRST NATIONAL BANK OF OMAHA    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

(Signature Page to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  U.S. BANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

(Signature Page to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  COMMERCE BANK, N.A.    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

(Signature Page to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

(Signature Page to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
dated as of May 16, 2007
     Each of the undersigned, a guarantor of the indebtedness of infoUSA, INC.,
a Delaware corporation (the “Borrower”), to the financial institutions from time
to time a party in the capacity of a lender (in such capacity, the “Lenders” and
each a “Lender”) to that certain Second Amended and Restated Credit Agreement,
dated as of February 14, 2006, as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement dated as of March 16, 2007 (as so
amended, the “Credit Agreement”), by and among the Borrower, LASALLE BANK
NATIONAL ASSOCIATION and CITIBANK, F.S.B., as syndication agents (in such
capacity, the “Syndication Agents”), BANK OF AMERICA, N.A., as documentation
agent (in such capacity, the “Documentation Agent”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as sole lead arranger, sole book runner and administrative
agent (in such capacity, the “Administrative Agent”), pursuant to an Amended and
Restated Subsidiaries Guaranty dated as of February 14, 2006 (as so amended, the
“Guaranty”), hereby (i) acknowledges receipt of that certain Second Amendment to
Second Amended and Restated Credit Agreement (the “Second Amendment”) dated as
of the date hereof among the Borrower, various financial institutions, the
Syndication Agents, the Documentation Agent and the Administrative Agent;
(ii) consents to the terms (including without limitation the release set forth
in paragraph 15 of the Second Amendment) and execution thereof; (iii) reaffirms
its obligations to the Administrative Agent pursuant to the terms of the
Guaranty and acknowledges that all indebtedness arising under the Credit
Agreement as amended by the Second Amendment, whether evidenced by the Notes (as
defined therein) or otherwise, shall constitute Guaranteed Obligations
guarantied by the Guaranty, and that all such indebtedness and all obligations
of the undersigned under the Guaranty, including but not limited to those
obligations relating to the indebtedness arising under the Credit Agreement, as
amended, shall constitute Obligations secured by the Amended And Restated
Security Agreement dated as of February 14, 2006, by the Borrower and each of
the undersigned in favor of the Administrative Agent as collateral agent; and
(iv) acknowledge that the Lenders, the Syndication Agents, the Documentation
Agent and the Administrative Agent may amend, restate, extend, renew or
otherwise modify the Credit Agreement and any indebtedness or agreement of the
Borrower, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of any of the
undersigned and without impairing the liability of any of the undersigned under
the Guaranty for all of the Borrower’s present and future indebtedness to the
Lenders and the Administrative Agent.
Signature Page follows
(Acknowledgement to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



BJ HUNTER INFORMATION, INC.,
CITY DIRECTORIES, INC.,
DONNELLEY MARKETING, INC.,
HILL-DONNELLY CORPORATION,
EDITH ROMAN HOLDINGS, INC.,
INFOUSA MARKETING, INC.,
MILLARD GROUP, INC.,
ONESOURCE INFORMATION SERVICES, INC.,
STOREFRONT IMAGES USA, INC.,
TGMVC CORPORATION,
WALTER KARL, INC.
YESMAIL, INC.
MACRO INTERNATIONAL INC.
MOKRYNSKI & ASSOCIATES, INC.
OPINION RESEARCH CORPORATION
ORC TELECOMMUNICATIONS LTD.
     each as a Guarantor

         
By:
  /s/ Stormy Dean
 
    Name: Stormy Dean     Title: Chief Financial Officer    

(Acknowledgement to infoUSA Second Amendment
to Second Amended and Restated Credit Agreement)

 